id office uilc cca-929113-08 ---------- number release date from ------------------ sent am to cc subject digital signature of f906 and acceptance letters based on information below it looks like dfos should not execute closing_agreement using digital signatures from ------------------------ sent thursday date am to -------------------- cc ------------------- subject re digital signature of f906 and acceptance letters --------- irm dollar_figure states that a service official executing a closing_agreement pursuant to authority delegated by the commissioner of the internal revenue should sign following the words commissioner of the internal revenue and show by writing printing typing or stamping the signer's title and the date signed based on above language i would argue that the irm provision does not go far enough to provide for electronic signatures on closing agreements but the internal_revenue_code seems to provide more options sec_6061 covers the ability to use electronic signatures sec_6061 signing of returns and other documents a general_rule --except as otherwise provided by subsection b and sec_6062 and sec_6063 any return statement or other document required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with forms or regulations prescribed by the secretary b electronic signatures -- in general --the secretary shall develop procedures for the acceptance of signatures in digital or other electronic form until such time as such procedures are in place the secretary may-- a waive the requirement of a signature for or b provide for alternative methods of signing or subscribing a particular type or class of return declaration statement or other document required or permitted to be made or written under internal revenue laws and regulations according to ------------------ of branch -- the branch that covers sec_6061 the commissioner has designated the electronic_tax_administration eta director to coordinate review and approve all business decisions on alternative signature methods the service has been using this administrative process to approve various signature alternatives for documents filed with the service the eta in date codified their procedures for accepting signature alternatives which i have attached --------------------- suggested calling ------------------ who coordinates electronic signature issues for eta for more information ---------- attachment
